DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/04/2022 has been received and considered. Claims 1-20 are presented for examination. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "resource consumption of the building equipment". About "resources", the specification reads:
"[0058]… Subplants 202-212 consume resources (e.g., water, natural gas, electricity, etc.) from utilities to serve thermal energy loads (e.g., hot water, cold water, heating, cooling, etc.) of a building…
[0146]… A demand charge may define a separate cost imposed by utilities 608 based on the maximum usage of a particular resource (e.g., maximum energy consumption) during a demand charge period…".

Accordingly, the claims were interpreted as any "resources consumed by the building equipment", since only examples are given in the application description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claim 5, the limitation "the actual state of the building equipment is an estimated current degradation of the building equipment" in line(s) 3-4 renders the claim indefinite, because "actual" contradicts "estimated". A claim in a dependent form should further limit the subject matter of its parent claim but not contradict it. The specification reads "[0356]... When the future time step arrives, condition manager 1408 can compare an actual, present, current, or estimated degradation of equipment to the previously predicted degradation". That is, the specification reads "compare an actual, present, current, or estimated degradation" but the specification does not read "actual… is an estimated current degradation".
As to claim 12, it is objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osman Ahmed, (Ahmed hereinafter), U.S. Pre–Grant publication 20180046149 (see IDS dated 06/24/2021), taken in view of Discenzo, (Discenzo hereinafter) U.S. Patent No. 8126574 (see IDS dated 10/01/2020).
As to claim 1, Ahmed discloses a model (see "[0028]... Analytics is the systematic use of physical data and related business insights developed through applied analytical disciplines (e.g. statistical, contextual, quantitative, predictive, cognitive, or other emerging models) to drive fact-based decision making for planning, management, measurement, and learning") predictive maintenance (MPM) system for building equipment (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs"), the MPM system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0035] The management system 8 includes an enterprise 10 associated with any number of building automation systems 12 and/or a meta data database 14. A computer or building analytics system 17 with a building processor 16 and display 18 are part of the enterprise 10 or comprising: at a first time, predicting a future state of the building equipment predicted to occur at a second time after the first time (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast"); obtaining one or more performance indicators for the building equipment indicating an actual state of the building equipment at a second time (see "actual performance"); determining whether a trigger condition has been satisfied based on the one or more performance indicators by comparing the actual state of the building equipment at the second time with the predicted future state of the building equipment predicted to occur at the second time; triggering (see "[0090] Exogenous data, building management system data, other third party data, and/or other data is analyzed by the building analytics system 17 for performance 91. This data analytics by the building analytics system 17 may yield an ideal or desired performance... The building analytics system 17 compares this desired performance 98 with the actual performance 92. Using predictive, prognostic, and/or prescriptive analytics 96, the comparison by the building analytics system 17 may trigger an upgrade, change, or retraining of the online predictor or trained classifier") a model (see "[0028]... Analytics is the systematic use of physical data and related business insights developed through applied analytical disciplines (e.g. statistical, contextual, quantitative, predictive, cognitive, or other emerging models) to drive fact-based decision making for planning, management, measurement, and learning") predictive maintenance process to generate a maintenance schedule (see "[0119] The output… used to schedule maintenance, such as replacing a part before breakage and/or during an already scheduled shut down") for the building equipment in response to determining that the trigger condition has been satisfied (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults …
While Ahmed discloses an MPM system for building equipment, Ahmed fails to disclose initiating a maintenance activity for the building equipment in accordance with the maintenance schedule.
Discenzo discloses initiating a maintenance activity for the building equipment in accordance with the maintenance schedule (see "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation… prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left… correct needed replacement… automatically ordered" in col. 32, line 28 to col. 33, line 3).
Ahmed and Discenzo are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Ahmed, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) 
As to claim 2, Discenzo discloses wherein the one or more performance indicators comprise at least one of an estimated current degradation of the building equipment (see "utilizing information describing the rate of degradation… of machinery under various possible operating conditions" in col. 22, lines 50-62), a predicted future degradation of the building equipment (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold (see "current" as "diagnosed", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points" in col. 40, lines 21-33); and determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) has been satisfied (see "triggering" as in response to the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 3, Discenzo discloses wherein the one or more performance indicators comprise a rate of change of at least one of an estimated current degradation of the building equipment, a predicted future (see "prognostics engine… predicts/infers future state(s)/event(s) relating to the devices, clusters thereof, tertiary devices (or clusters thereof), processes, and/or the entire network" (see col. 12, line(s) 18-26) degradation of the building equipment (see "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 64 to col. 33, line 3), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold rate of change (see "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… In addition to efficiency information… component performance information may also comprise… life cycle cost… efficiency… life expectancy… safety… emissions… operational cost… MTBF… noise… and vibration" in col. 40, lines 21-41); and determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that is satisfied in response to the rate of change of the estimated current degradation (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 28 to col. 33, line 3), the predicted future degradation, or the performance variable crossing the corresponding threshold rate of change (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 5, Discenzo discloses wherein the predicted future state of the building equipment is a previously predicted future degradation of the building equipment and the actual state of the building equipment is an estimated current degradation of the building equipment (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36), wherein the operations further comprise: determining a difference between the previously predicted future degradation of the building equipment and the estimated current degradation of the building equipment for the second time, the second time being a corresponding time step (see "correlation engine 1110 can also comprise algorithms employing temporal logic. This permits the correlation engine 1110 to establish dynamic, time varying control signals to optimize system operation over a time horizon" in col. 40, lines 21-45); comparing the difference to a corresponding difference threshold; determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) is satisfied (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 28 to col. 33, line 3) in response to the difference and the corresponding difference threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 6, while Discenzo discloses receiving an output of a fault detection circuit, the fault detection circuit configured to receive (see "time series data" as "signal", "diagnostics/prognostic system 118 may obtain a current signal associated with the motor from the sensor, and calculate a space vector from the current signal… and analyzes the space vector angular fluctuation in order to detect… faults" in col. 30, lines 1-31) and perform at least one of a peer detection method, a temporal detection method, and an artificial intelligence detection method to generate the output (see "artificial intelligence" as "neural network", "provides for health indications relating to component conditions (e.g., wear, degradation, faults, failures, etc… diagnostics system 118 may comprise a classifier system, such as a neural network… diagnostics system… comprise a preprocessing portion… operatively coupled to the neural network, which conditions the measured current prior to inputting the current into the neural network, as well as a post processing portion operatively coupled to the neural network to determine whether the change in condition signal is due to a fault condition related" in col. 29, lines 19-57); and determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) is satisfied (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 28 to col. 33, line 3) in response to the output indicating a fault of the building equipment (see "diagnostics/prognostic signal indicating such motor faults may then be employed by a controller to modify operation of the pumps 114 to reduce or mitigate such faults" in col. 30, lines 40-43); Ahmed expressly discloses time series data (see "[0010]... A machine-learnt cerebellar model articulation controller identifies a fault within a building system of the building. A recurrent neural network is applied to time series data for the fault").
Regarding claims 8-10, 12, and 13, their features correspond to features of claims 1-3, 5, and 6. Therefore, claims 8-10, 12, and 13 are rejected for the same reasons given above.
As to claim 15, Ahmed discloses a model (see "[0028]... Analytics is the systematic use of physical data and related business insights developed through applied analytical disciplines (e.g. statistical, contextual, quantitative, predictive, cognitive, or other emerging models) to drive fact-based decision making for planning, management, measurement, and learning") predictive maintenance (MPM) (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs") controller for building equipment (see "BACKGROUND [0003] Building automation systems include heating, ventilation and air conditioning (HVAC) systems... HVAC systems… formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions… provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. , the MPM controller comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0042]… controller is a… processor, workstation, and/or server") comprising… determining whether a trigger condition has been satisfied based on… at least one time-varying threshold; and triggering (see "[0090]… third party data, and/or other data is analyzed by the building analytics system 17 for performance 91. This data analytics by the building analytics system 17 may yield an ideal or desired performance... The building analytics system 17 compares this desired performance 98 with the actual performance 92. Using predictive, prognostic, and/or prescriptive analytics 96, the comparison by the building analytics system 17 may trigger an upgrade, change, or retraining of the online predictor or trained classifier"; "[0077]… utility data… is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance"; "time-varying" as "utility data (e.g., rates)", "[0088]… utility data (e.g., rates)… is analyzed by the building analytics system 17" – Examiner notes that the specification reads "[0145]… utility rates are time-variable rates") a model (see "[0028]... Analytics is the systematic use of physical data and related business insights developed through applied analytical disciplines (e.g. statistical, contextual, quantitative, predictive, cognitive, or other emerging models) to drive fact-based decision making for planning, management, measurement, and learning") predictive maintenance process to generate a maintenance schedule (see "[0119] The output… used to schedule maintenance, such as replacing a part before breakage and/or during an already scheduled shut down") for the building equipment in response to determining that the trigger condition has been satisfied (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs")… 
While Ahmed discloses a MPM controller and generates a maintenance schedule for the building equipment, Ahmed fails to disclose determining whether a trigger condition has been satisfied based on one or more time-varying inputs to the MPM controller… and initiating a maintenance activity for the building equipment in accordance with the maintenance schedule.
Discenzo discloses determining whether a trigger condition has been satisfied (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) based on one or more time-varying (see "time-varying" as "real-time diagnostics and prognostics", "benefits of machinery monitoring and condition-based maintenance… enhanced by integrating real-time diagnostics and prognostics techniques within the framework of an automatic control system" in col. 4, lines 61-65) inputs to the MPM controller (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… The first element in the control model is the capability to permit operation within a range of process (state) variables… specification of the allowable range of operation may include data related to the sensitivity, accuracy, or marginal nature of the … and initiating a maintenance activity for the building equipment in accordance with the maintenance schedule (see "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation… prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left… correct needed replacement… automatically ordered" in col. 32, line 28 to col. 33, line 3).
As to claim 16, Discenzo discloses wherein the one or more time-varying inputs comprise at least one of an estimated current degradation of the building equipment (see "utilizing information describing the rate of degradation… of machinery under various possible operating conditions" in col. 22, lines 50-62), a predicted future degradation of the building equipment (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold (see "current" as "diagnosed", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points" in col. 40, lines 21-33); and determining that the trigger condition (see "Through various diagnostic means… determine is satisfied (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 28 to col. 33, line 3) in response to the comparison between the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 17, Discenzo discloses wherein the one or more time-varying inputs comprise a rate of change of at least one of an estimated current degradation of the building equipment, a predicted future (see "prognostics engine… predicts/infers future state(s)/event(s) relating to the devices, clusters thereof, tertiary devices (or clusters thereof), processes, and/or the entire network" (see col. 12, line(s) 18-26) degradation of the building equipment (see "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 64 to col. 33, line 3), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold rate of change (see "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… In addition to efficiency information… component performance information may also comprise… life cycle cost… efficiency… life expectancy… safety… emissions… operational cost… MTBF… noise… and  and determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) is satisfied in response to the comparison between the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold rate of change (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 19, Discenzo discloses wherein the one or more time-varying inputs comprise a previously predicted future degradation of the building equipment and an estimated current degradation of the building equipment, wherein the operations further comprise: determining a difference between the previously predicted future degradation of the building equipment and the estimated current degradation of the building equipment for a corresponding time step (see correlation between desired and current operating conditions, "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points depending on the setpoint 910, and/or according to the current pressures, flow rates, temperatures, vibration, power usage, etc… as determined by… sensors… correlation engine 1110 can also comprise algorithms employing temporal logic. This permits the correlation engine 1110 to establish dynamic, time varying control signals to optimize system operation over a time horizon" in col. 40, lines 21-45); comparing the difference to a corresponding difference threshold; determining that the trigger condition (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) is satisfied in response to the difference crossing the corresponding difference threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed taken in view of Discenzo as applied to claims 1, 8, and 15 above, and further in view of Michael Rikkola, (Rikkola hereinafter), U.S. Pre–Grant publication 20120092180 (see IDS dated 10/01/2020).
As to claims 4 and 11, while Ahmed and Discenzo disclose MPM, Ahmed and Discenzo fail to disclose determining a variance or a covariance of at least one of the one or more performance indicators of the building equipment; comparing the variance or covariance to a corresponding variance or covariance threshold; determining that the trigger condition is satisfied in response to the variance or the covariance and the corresponding variance or covariance threshold.
Rikkola discloses determining a variance or a covariance (see "[0092]… identifying an anomaly using thresholds and/or statistics. Various statistical considerations include… variances, covariances") of at least one of the one or more performance indicators of the building equipment (see "[0054]… dashboard… provide a high level situational view of equipment for optimizing maintenance and productivity goals. [0055]… provide historical comparisons of information and key performance indicators (KPI)"); comparing the variance or covariance to a corresponding variance or covariance threshold (see "[0091] If it is decided in decision step 2014 that the data 118 is within operational limits, then the workflow 2010 proceeds to step 2016 in which it is determined whether the data indicates the existence of an  determining that the trigger condition is satisfied in response to the variance or the covariance and the corresponding variance or covariance threshold (see "determining that the trigger condition is satisfied" as "compared to a predetermined", "[0093]… temperature of the portion of the machine 128 can be compared to a predetermined temperature range… to determine whether the anomaly exists… Other types of current event data 118 that can be compared with a predetermined range can include electric current data, pressure data, flux data, power data, reference data, time data, acceleration data, and frequency data").
Ahmed, Discenzo, and Rikkola are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Rikkola with Ahmed and Discenzo, because Rikkola discloses that "[0086]… The entire prior art process 2050 takes, on average, about 12 hours", and as a result, Rikkola reports the following improvements over his prior art: "[0087]… as disclosed herein… The entire process 2000 takes, on average, about 3 hours, or about 25% of the time averaged by the prior art process 2050. The process 2000, having saved significant time, allows a problem to be identified before the machine 128 fails, which allows for part replacement with minimal downtime (which is related to cost savings) and validation of the machine operator's awareness in change in performance".
As to claim 18, Rikkola discloses determining a variance or a covariance (see "[0092]… identifying an anomaly using thresholds and/or statistics. Various statistical considerations include… variances, covariances") of at least one of the one or more time-varying inputs (see "Time Range" in FIG. 2, "[0054]… dashboard… provide a high level situational view of equipment for optimizing maintenance and productivity goals. [0055] FIG. 2 illustrates… provide historical comparisons of information and key performance indicators  comparing the variance or covariance to a corresponding variance or covariance threshold (see "[0091] If it is decided in decision step 2014 that the data 118 is within operational limits, then the workflow 2010 proceeds to step 2016 in which it is determined whether the data indicates the existence of an anomaly… by comparing current events from the data 118 for the machine 128 with past events for the machine 128, or with expected or historical results, to determine whether an anomaly exists"); determining that the trigger condition is satisfied in response to the variance or the covariance crossing the corresponding variance or covariance threshold (see "determining that the trigger condition is satisfied" as "compared to a predetermined", "[0093]… temperature of the portion of the machine 128 can be compared to a predetermined temperature range… to determine whether the anomaly exists… Other types of current event data 118 that can be compared with a predetermined range can include electric current data, pressure data, flux data, power data, reference data, time data, acceleration data, and frequency data").

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed taken in view of Discenzo as applied to claims 1, 8, and 15 above, and further in view of Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 10/01/2020).
As to claim 7, while Discenzo discloses defining a cost (see "prognostic schemes… that factors cost associated with taking an action (including an incorrect action or no action) with benefits associated with the action (or of inaction)" in col. 3, lines 48-53) of performing maintenance on the building equipment over the optimization period (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) as a function the maintenance schedule for the building equipment (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular  and optimizing an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) including the cost of operating the building equipment (see "predicted machine characteristics (e.g…. operating costs" in col. 5, lines 44-61) and the cost of performing maintenance on the building equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) to determine the maintenance schedule (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30), Ahmed and Discenzo fail to disclose predicting a resource consumption of the building equipment over an optimization period as a function of an estimated degradation state of the building equipment; defining a cost of operating the building equipment over the optimization period as a function of the predicted resource consumption.
Asati discloses predicting a resource consumption of the building equipment over an optimization period as a function of an estimated degradation state of the building equipment (see "[0168]… simulation outputs include predicted values for hot gas path temperatures… of thermal generating units of the power plant… to calculate a consumed component life cost. This cost reflects a predicted degradation cost associated with the hot gas path components that results from the simulated operation"); defining a cost of operating the building equipment over the optimization period (see "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic optimization… simulated operation… includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost") as a function of the predicted resource consumption (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the .
Ahmed, Discenzo, and Asati are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Asati with Ahmed and Discenzo, because Asati discloses "[0094]… an optimizer… interacts with the neural network 71 to search for optimal setpoints… optimizer 64 may have perturbation algorithms that assist in varying the operational setpoints of the models… different than the current operational setpoint… By simulating the operation of the power plant at different setpoints, the optimizer 64 searches for operational setpoints that would cause the plant to operate more economically or improve performance by some other criteria", and as a result, Asati discloses the following improvements over his prior art: "[0139]… modeling… to evaluate the benefit of performing… maintenance at a given time… model… current capabilities based on current performance parameters. Then, an operator specified scenario can be generated that models the operating characteristics… if maintenance is performed (e.g., improving the performance parameter values to show an expected performance boost). For example… performance parameters reflect machine degradation… a cost-benefit analysis… to compare the benefit gained by performing the maintenance against the costs incurred" and "[0172]… operating mode… defined as being one in which the maintenance operation is not performed, meaning that the simulation of the multiple cases for this operating mode would not include the expected performance boost. The results from the simulations may then be analyzed so that the economic effects are better understood").
As to claim 14, while Discenzo discloses defining a cost (see "prognostic schemes… that factors cost associated with taking an action (including an incorrect action or no action) with of performing maintenance on the building equipment over the optimization period (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) as a function of an estimated reliability of the building equipment (see " In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine" in col. 33, lines 10-14); and optimizing an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) including the cost of operating the building equipment (see "predicted machine characteristics (e.g…. operating costs" in col. 5, lines 44-61) and the cost of performing maintenance on the building equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) to determine the maintenance schedule (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30); Asati discloses predicting an energy consumption of the building equipment over an optimization period as a function of an estimated efficiency of the building equipment (see "[0168]… simulation outputs include predicted values for hot gas path temperatures… of thermal generating units of the power plant… to calculate a consumed component life cost. This cost reflects a predicted degradation cost associated with the hot gas path components that results from the simulated operation"; "[0069]… turbine 36 is powered by combustion gases and drives the compressor 32 and generator 44, which delivers electrical energy to the transmission lines 14 of the power system"); defining a cost of operating the building equipment over the optimization period (see "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic as a function of the predicted energy consumption (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… LCC) of the power plant… include... operating cost of power plant 12 over its service life… expressed in hours of operation").
As to claim 20, while Discenzo discloses receiving an output of a fault detection circuit, the fault detection circuit configured to receive (see "time series data" as "signal", "diagnostics/prognostic system 118 may obtain a current signal associated with the motor from the sensor, and calculate a space vector from the current signal… and analyzes the space vector angular fluctuation in order to detect… faults" in col. 30, lines 1-31)… and an artificial intelligence detection method to generate the output (see "artificial intelligence" as "neural network", "provides for health indications relating to component conditions (e.g., wear, degradation, faults, failures, etc… diagnostics system 118 may comprise a classifier system, such as a neural network… diagnostics system… comprise a preprocessing portion… operatively coupled to the neural network, which conditions the measured current prior to inputting the current into the neural network, as well as a post processing portion operatively coupled to the neural network to determine whether the change in condition signal is due to a fault condition related" in col. 29, lines 19-57); and determining that the trigger condition is satisfied in response to the output indicating a fault of the building equipment (see "diagnostics/prognostic signal indicating such motor faults may then be employed by a controller to modify operation of the pumps 114 to reduce or mitigate such faults" in col. 30, lines 40-43); Ahmed discloses time series data (see "[0010]... A machine-learnt cerebellar model Asati performs a peer detection method and a temporal detection method (see "temporal" as "sparse", "[0081] Historical performance information of a subject power plant or generating units and its peers… recorded… some generating units or power plants may include equipment that has not been closely monitored or tracked, or if tracked, may have sparse observational data… a deep learning method… imputes the value of missing data by using data from the subject unit as well as comparable peer units").

Response to Arguments
Regarding the Claim Interpretations, the amendment clarified all 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph issues and those Claim Interpretations are withdrawn.
Regarding the Specification objections, Applicant's arguments have been considered and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the claim rejections - 35 USC § 112, the amendment corrected all deficiencies, and those objections are withdrawn.
Regarding the arguments with respect to the rejection under 103 of claims 1-14, Applicant’s arguments with respect to the independent claims have been fully considered, but they are not persuasive. The claims now contain "at a first time, predicting a future state of the building equipment predicted to occur at a second time after the first time; obtaining one or more performance indicators for the building equipment indicating an actual state of the building equipment at a second time; determining whether a trigger condition has been satisfied based on the one or more performance indicators by comparing the actual state of the building equipment at the second time with the predicted future state of the building equipment predicted to occur at the second time". Applicant argues that the prior art disclosures in the previous 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samuel F. Hamilton, U.S. Patent No. 10700942, discloses "Connected equipment 610 can also report equipment status information… for example, the operational status of the equipment, an operating mode… an indication of whether the equipment is running under normal or abnormal conditions, a safety fault code, or any other information that indicates the current status of connected equipment… each device of connected equipment 610 includes a control panel… The control panel can use the sensor data to shut down the device if the control panel determines that the device is operating under unsafe conditions. For example, the control 
Alexandre Pavlovski, U.S. Patent No. 10094586, discloses "performance verification module… calculate… then compares" in "performance verification module 250 runs a baseline model in real-time using the set points 235 provided by the optimizer 233 to calculate a baseline energy consumption value for the building 100. It then compares the resulting calculated baseline energy consumption of the building 100 with an observed or actual energy consumption value for the building… the baseline model… reflecting the building's operations… If the actual energy consumption of the building 100 is lower than the baseline consumption by a predetermined amount or threshold, the performance verification module 250 automatically generates a signal to initiate retraining of the models running in the run-time environment 260. The off-line artificial intelligence module set 220 then retrieves the most recent observation data from the historical training data set 210 and trains new models to replace the models included in the online artificial intelligence model set… baseline energy consumption values are calculated from a calibrated building energy model. The "standardized" model means the accuracy of calibration is good enough to allow reasonable confidence based on industry standards… actual energy consumption values collected from the building represent the energy performance enabled by using PBC. The difference between the baseline and actual energy consumption values indicates if PBC is saving energy or not. The yes/no answer triggers further action with respect to retraining the statistical models" of col. 16, line 58 to col. 17, line 26).
Conrad Bruce Beaulieu, U.S. Pre–Grant publication 20130339080 (see IDS dated 10/01/2020), discloses "[0076]… establishing 121 an expected performance curve of building 
Yasutaka Yoshida, U.S. Pre–Grant publication 20200284458 (see IDS dated 01/05/2022), discloses "[0064]… degradation estimator 304 estimates the degradation rate of the air conditioner 10 and… devices of the air conditioner… degradation estimator 304 may receive a performance variable from… devices, components, actuators, motors, etc. … and compare the actual/measured/current value of the performance variable to an ideal value of the performance variable determined using an appropriate operational model" and "[0078]… air conditioner controller 20 may obtain the recommended maintenance timing and the recommended renewal timing that minimize the total cost within the service period of the air conditioner… air conditioner controller 20 may further notify a management person by displaying these timings… management person can schedule the operation while lowering the total cost of the air conditioner 10 for the life of the air conditioner 10 based on the provided the information".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/JUAN C OCHOA/		1/24/2022Primary Examiner, Art Unit 2146